Citation Nr: 0324613	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  99-20 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD) with a 
major depressive disorder from October 13, 1998 to April 22, 
2002.  

2.  Entitlement to an initial disability rating in excess of 
70 percent for PTSD with a major depressive disorder since 
April 23, 2002.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from November 1967 
to November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In that decision, the RO granted 
service connection for PTSD and awarded a compensable 
evaluation of 10 percent to this disability, effective from 
October 13, 1998.  

Following receipt of notification of the award, the veteran 
perfected a timely appeal with respect to the assignment of a 
10 percent evaluation to this service-connected disability.  
Specifically, in the substantive appeal which was received at 
the RO in October 1999, the veteran requested a personal 
hearing at the RO before a Member of the Board.  In the 
following month, the veteran was accorded a personal hearing 
at the RO before a hearing officer.  

In March 2000, the hearing officer who had conducted the 
November 1999 personal hearing granted an increased rating of 
30 percent to the veteran's service-connected PTSD, effective 
from October 13, 1998.  Subsequently, by a May 2003 rating 
action, the RO awarded an increased evaluation of 70 percent 
for the veteran's service-connected PTSD, effective from 
April 23, 2002.  As such, the issues currently before the 
Board are correctly defined as listed on the title page of 
this decision.  See Fenderson v. West, 12 Vet. App. 119 
(1999) (in which the United States Court of Appeals for 
Veterans Claims (Court) stipulates that, when an appeal 
arises from an initial rating decision which established 
service connection and assigned the initial disability 
rating, the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found).  

Moreover, the Board acknowledges that, in the substantive 
appeal which was received at the RO in October 1999, the 
veteran requested a personal hearing at the RO before a 
Veterans Law Judge.  In the following month, the veteran 
presented testimony before a hearing officer at the RO.  
Subsequently, in a document received at the RO in July 2003, 
the veteran declined a personal hearing before a Veterans Law 
Judge.  As such, the Board must conclude that the veteran's 
hearing request has been satisfied.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  Between October 13, 1998 and April 22, 2002, the 
veteran's service-connected PTSD with a major depressive 
disorder was manifested by complaints of insomnia, 
nightmares, intrusive thoughts of his Vietnam experiences, 
chronic avoidance of Vietnam-related information, 
irritability, depression, crying spells, feelings of social 
isolation, hypervigilance, exaggerated startle responses, 
short-term memory loss, and poor concentration, with moderate 
social and occupational difficulty and objective examination 
findings of restricted effect and Global Assessment of 
Functioning (GAF) scores of 63 and 59. 

3.  Since April 23, 2002, the veteran's service-connected 
PTSD with a major depressive disorder was manifested by 
complaints of an inability to concentrate, depression, social 
isolation, irritability, intrusive symptoms, hyperarousal, 
persistent difficulties interacting with other people, and 
chronic restlessness, with objective evaluation findings of 
some impairment in reality testing or communication; major 
impairment in several areas such as work, family relations, 
judgment, thinking, or mood; severe difficulty in 
understanding complex commands; problems with long-term and 
short-term memory; irritability; sexual dysfunction; anger; 
discontent; flashbacks; hypervigilance; chronic anxiety and 
depression; a neglectful appearance; suicidal ideation and a 
GAF score of 38.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent, and no 
more, for the service-connected PTSD with a major depressive 
disorder, effective from October 13, 1998 to April 22, 2002, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code 9411 (2002).  

2.  The criteria for an initial rating of 100 percent for 
PTSD, with a major depressive disorder, effective since 
April 23, 2002 have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic 
Code 9411 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In the statement of the case furnished in 
October 1999 as well as the supplemental statements of the 
case issued in April 2000, January 2001, April 2002, and June 
2003, the RO informed the veteran and his representative of 
the specific provisions of the recently passed VCAA, the 
criteria used to adjudicate his rating claim, as well as the 
particular type of evidence needed to substantiate this 
issue.  The discussion which occurred at the personal hearing 
conducted before a hearing officer at the RO in November 1999 
indicates that the veteran was aware of the specific type of 
evidence necessary from him to support his increased rating 
appeal.  As such, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran.  
Furthermore, during the current appeal, the veteran was 
accorded several relevant VA examinations.  As such, the 
Board finds that VA has met the requirements of the VCAA and 
its implementing regulations and will proceed to address the 
veteran's rating claims based upon a complete and thorough 
review of the pertinent evidence associated with his claims 
folder.  

Factual Background

The service medical records are negative for complaints of, 
treatment for, or findings of a psychiatric disability, to 
include PTSD.  At the separation examination which was 
conducted in September 1969, the veteran denied ever having 
experienced frequent trouble sleeping, depression or 
excessive worry, loss of memory or amnesia, and nervous 
trouble of any sort.  This evaluation demonstrated that the 
veteran's psychiatric system was normal.  On the day of the 
veteran's discharge from active military duty in November 
1969, the veteran reported that, to the best of his 
knowledge, there had been no change in his medical condition 
since his separation examination two months earlier.  

According to service personnel records, the veteran received 
the Vietnam Service Medal with two Bronze Stars, the Vietnam 
Campaign Medal with a 1960 Device, as well as the 
Sharpshooter (M-14), the Expert (M-60), and the First Class 
Gunner (M-16) awards.  In addition, the veteran received The 
Army Commendation Medal for "exceptionally meritorious 
service in support of allied counterinsurgency operations in 
the Republic of Vietnam."  Specifically, "[d]uring the 
period May 1968 to May 1969, while serving as a Rifleman, he 
astutely surmounted extremely adverse conditions to obtain 
consistently superior results."  

Further, relevant post-service medical records indicate that 
a VA examination conducted in January 1970 demonstrated that 
the veteran's psychiatric system and personality were normal.  
Subsequently, according to a March 1998 VA PTSD Psychological 
Clinical evaluation record, the veteran complained of 
difficulty sleeping, intrusive thoughts regarding his Vietnam 
experiences and his wife, irritability, episodes of being 
verbally blunt with others, and crying spells.  The veteran 
was found to be cooperative, alert, somewhat anxious, sad, 
and angry.  There were no readily apparent indications of a 
thought disorder, manic episode, or gross cerebral 
involvement.  Following psychological testing, the examining 
psychologist diagnosed, on Axis I, chronic and severe PTSD as 
well as severe recurrent major depression without psychotic 
features.  The psychologist also expressed his opinion that, 
"[a]lthough it is impossible to determine exact percentages 
of impairment due to specific life events, he [the veteran] 
likely suffers from at least definite levels in industrial 
impairment directly from his Vietnam experiences."  

In March 1999, the veteran underwent a VA PTSD examination, 
at which time he reported that, as a rifleman in Vietnam from 
May 1968 to May 1969, he was exposed to a significant degree 
of combat stressors and often served as "Point Man" on 
combat patrols.  In particular, he complained of chronic 
avoidance of Vietnam-related information, feelings of social 
isolation, insomnia, anger problems, hypervigilance, and 
exaggerated startle responses.  A mental status evaluation 
demonstrated that the veteran was neatly dressed, adequately 
groomed, and oriented in all spheres and that he had speech 
content which was suggestive of clear and logical flow of 
thoughts and ideas; speech rate, tone, and volume which were 
all within normal limits; no evidence of any psychotic 
symptoms including hallucinations or delusions; a restricted 
affect; a mildly dysphoric mood; and no suicidal or homicidal 
ideation or intent.  The examiner diagnosed, on Axis I, PTSD 
as well as a moderate single-episode major depressive 
disorder.  In addition, the examiner assessed a GAF score 
of 63.  

By a July 1999 rating action, the RO granted service 
connection for PTSD with a major depressive disorder.  In 
addition, the RO awarded a 10 percent evaluation to this 
disability, effective from October 13, 1998, the date of 
receipt of the veteran's claim for service connection for 
PTSD.  

According to DD Form 215, Correction To DD Form 214, 
Certificate Of Release Or Discharge From Active Duty, which 
was dated in October 1999, the veteran was awarded the Combat 
Infantryman Badge as well as the Gallantry Cross With Palm 
Unit Citation Badge.  This additional document also confirms 
that the veteran served in the Republic of Vietnam from May 
1968 to May 1969.  

In November 1999, the veteran presented testimony before a 
hearing officer at the RO.  According to the veteran's 
testimony, he was experiencing, as a result of his 
service-connected PTSD with a major depressive disorder, sad 
moods, social isolation, depression, insomnia, nightmares, 
flashbacks, and suicidal ideations.  Hearing transcript (T.) 
at 2-9.  

In December 1999, the RO received VA medical records dated 
from October 1997 to November 1999, reflecting almost monthly 
outpatient psychiatric treatment.  Specifically, in June 
1998, the veteran reported experiencing an increase in his 
Vietnam nightmares and in his intrusive thoughts.  In August 
1998, the veteran noted that he was pleased that he had been 
asked to sing at various churches and that some members of 
his regular church were being friendly to him again.  He also 
stated that he continued to have problems sleeping.  At both 
the December 1998 and January 1999 treatment sessions, the 
veteran reported that his depression was improving.  By July 
1999, the veteran stated that he was experiencing no 
nightmares or dreams.  

In February 2000, the veteran underwent a VA PTSD examination 
by the same examiner who had completed the previous 
evaluation in March 1999.  At this examination, the veteran 
complained of nightmares, crying spells, depression, periodic 
intrusive thoughts, avoidance of external stimuli related to 
Vietnam, feelings of isolation, exaggerated startle 
responses, insomnia, hypervigilance, and irritability.  A 
mental status evaluation demonstrated a restricted affect, 
normal speech (in terms of rate, tone, and volume), clear and 
logical speech content (in terms of flow, thoughts, and 
ideas), no evidence of any gross cognitive dysfunction, 
intact judgment, no history of auditory or visual 
hallucinations, no evidence of any delusional thoughts, no 
suicidal ideation or intent, and no homicidal ideation or 
intent.  

The examiner diagnosed, on Axis I, chronic PTSD as well as a 
moderate recurrent major depressive disorder and also 
assigned a GAF score of 59.  In addition, the examiner 
expressed his opinion that the veteran "continues to 
experience a full range of post-traumatic stress disorder 
symptoms that impair social functioning, occupational 
functioning, and general quality of life.  The veteran's 
status is largely the same as it was when this examiner 
previously evaluated the [veteran] . . . in March 1999.  
There has been some further impairment in social functioning, 
namely conflicts with family members that have led to small 
changes in [the] overall GAF score."  

In March 2000, the hearing officer who had conducted the 
November 1999 personal hearing reviewed this additional 
evidence.  As is illustrated in a March 2000 rating action, 
the hearing officer granted an increased evaluation of 
30 percent, effective from October 13, 1998, for the 
service-connected PTSD with a major depressive disorder.  

Additional VA medical records dated from December 1999 to 
October 2000 indicate that the veteran continued to receive 
some outpatient PTSD treatment.  These reports reflect 
periodical psychiatric treatment.  

In October 2000, the veteran underwent another VA PTSD 
examination, at which time he complained of periodic (one per 
month) Vietnam-related nightmares, intrusive thoughts, 
depression, short-term memory loss, physiological and 
emotional reactivity when exposed to trauma related 
environmental stimuli, avoidance of intrusive thoughts, sleep 
disturbance, exaggerated startle responses, poor 
concentration, no significant levels of irritability, and 
intermittent hypervigilance.  Objective evaluation findings 
included casual dress, cooperation, alertness, full 
orientation, spontaneous speech which was within normal 
limits (for rate, volume, and tone), goal-directed thought 
processes which were also logical and coherent, no evidence 
of gross cognitive impairment, intact insight and judgment, 
no current suicidal or homicidal ideation or plan, and no 
behavioral evidence of hallucinations or delusions.  

Based on these findings, the examiner diagnosed, on Axis I, 
chronic PTSD as well as a moderate recurrent major depressive 
disorder and assigned a GAF score of 59.  Further, the 
examiner expressed his opinion that these disorders "have 
interfered with the veteran's emotional and social 
functioning and would likely interfere with his occupational 
ability . . . [were he] physically capable of working."  In 
addition, the examiner concluded that the severity of the 
veteran's symptoms were largely unchanged since the preceding 
examination.  

Additional VA medical records reflect continued monthly 
outpatient PTSD treatment between February 2001 and December 
2001.  These reports indicate that the veteran received 
periodic psychiatric treatment during this time.  

Subsequently, in an April 23, 2002 report, the veteran's 
treating VA psychiatrist concluded that the veteran's chronic 
PTSD is severe and that this disability requires medication 
and regular treatment.  Further, this doctor explained that, 
despite the medication and treatment that the veteran 
receives for this psychiatric disorder, the disability has 
continued to deteriorate.  In particular, this physician 
noted that the veteran had a GAF score of 38 and that his 
current symptoms include occupational and social impairment, 
severe difficulty in understanding complex commands, problems 
with long-term and short-term memory, irritability, sexual 
dysfunction, anger, discontent, flashbacks, hypervigilance, 
chronic anxiety and depression, a neglectful appearance, and 
suicidal ideation.  

In a letter dated one day later in April 2002, the veteran's 
treating VA social worker also described the veteran's 
complaints of flashbacks, nightmares, and recurring intrusive 
thoughts.  Additionally, the social worker noted that, while 
the veteran appears to understand to some extent the concepts 
of his Anger Management Groups, "his condition has 
continue[d] . . . to deteriorate."  

Subsequent VA medical records dated from April 2002 until 
September 2002 reflect participation in outpatient PTSD 
treatment sessions and in Anger Management Group.  According 
to the pertinent reports, the veteran participated in both of 
these therapy sessions on an essentially monthly basis.  

In December 2002, the veteran underwent another VA PTSD 
examination, at which time he complained of an inability to 
concentrate, depression, social isolation, irritability, 
intrusive symptoms, hyperarousal, persistent difficulties 
interacting with other people, and chronic restlessness.  
Objective evaluation findings demonstrated causal dress, 
appropriate appearance, alertness, full orientation, 
cooperation, no evidence of psychotic symptomatology 
(including hallucinosis, a formal thought disorder, and a 
cognitive integrative defect), normal spontaneous speech 
(regarding rate, volume, and tone), goal-directed thought 
processes which were also logical and coherent, intact gross 
insight and judgment, a history of suicidal ideations (with 
no thoughts of suicide at the time of the examination), 
intense memories, regular nightmares, physiological and 
emotional reactivity, and significant social withdrawal from 
"almost all persons with the exception of . . . [the 
veteran's] mother and his girlfriend."  

The examiner concluded that the veteran "shows a full 
consolation of those symptoms consistent with prior reports 
that indicate [the] presence of a primary diagnosis of PTSD 
and this can be linked directly with his combat exposure in 
the military."  On Axis I, the examiner diagnosed chronic 
PTSD (moderate to severe) as well as a recurrent major 
depressive disorder with occasional psychotic features (e.g., 
auditory hallucinations) "judged at least as likely as not 
to represent a secondary condition following emergence of 
primary post-traumatic stress disorder."  In addition, the 
examiner assigned a GAF score of 45 and explained that his 
number represented "serious symptoms with serious impairment 
in social and familial functioning."  

By a May 2003 rating action, the RO awarded an increased 
evaluation of 70 percent for the veteran's service-connected 
PTSD with a major depressive disorder.  The RO assigned an 
effective date of April 23, 2002 for this grant.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2002).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Since the present appeal arises from an 
initial rating decision which established service connection 
and assigned the initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2002).  

Under the new rating criteria for PTSD and a major depressive 
disorder, pursuant to Diagnostic Codes 9411 and 9434, which 
became effective November 7, 1996, a 10 percent evaluation 
will be awarded with evidence of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Codes 9411 & 9434 (2002).  The next higher rating 
of 30 percent requires evidence of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as a depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, or recent events).  Id.  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

When there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships, a 70 percent rating is 
warranted.  Id.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 31 to 40 is 
illustrative of some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; a child frequently beats up younger children, 
is defiant at home, and is failing at school).  A GAF score 
of 41 to 50 is representative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 51 to 60 is illustrative of 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF score of 
61 to 70 is representative of some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  Further, if symptoms are present, transient, 
and expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument), and there is 
no more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork), a GAF score ranging from 71 to 80 will be 
assigned.  

Throughout the current appeal, the veteran has asserted that 
his service-connected PTSD with a major depressive disorder 
is more severe than the disability evaluations have 
indicated.  In particular, he has described sad moods, social 
isolation, depression, insomnia, nightmares, flashbacks, and 
suicidal ideations.  T. at 2-9.  He has asserted that such 
symptomatology warrants increased disability ratings for his 
service-connected PTSD with a major depressive disorder 
throughout the current appeal period.  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of his service-connected PTSD with 
a major depressive disorder must be considered in conjunction 
with the clinical evidence of record as well as the pertinent 
rating criteria.  

A.  A Disability Rating Greater Than 30 Percent For PTSD With 
A Major Depressive Disorder Between October 13, 1998 And 
April 22, 2002

The Board acknowledges the veteran's complaints of insomnia, 
nightmares, intrusive thoughts of his Vietnam experiences, 
chronic avoidance of Vietnam-related information, 
irritability, depression, crying spells, feelings of social 
isolation, hypervigilance, exaggerated startle responses, 
short-term memory loss, and poor concentration.  Also, 
psychiatric evaluations completed between October 13, 1998 
and April 22, 2002 reflect multiple assignments of a GAF 
score of 59, which is illustrative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  See, Richard v. Brown, 
9 Vet.App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994).  

The Board finds that this repeated medical evidence 
representative of moderate symptoms associated with the 
veteran's service-connected psychiatric disability (including 
moderate difficulty in social and occupational functioning 
with few friends as well as conflicts with peers or 
co-workers) supports the grant of a 50 percent evaluation for 
his PTSD with a major depressive disorder.  See, 38 C.F.R. 
§ 4.130, Diagnostic Codes 9411 & 9434 (2002) (which 
stipulates that a rating of 50 percent for a 
service-connected psychiatric disorder requires evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships).  

Significantly, however, a rating greater than the 50 percent 
evaluation assigned by this decision for the period from 
October 13, 1998 to April 22, 2002 is not warranted.  The 
multiple psychiatric evaluations conducted during this time 
period did not reflect a worsening of the veteran's 
psychiatric symptoms.  Between October 13, 1998 and April 22, 
2002, the veteran underwent multiple VA PTSD examinations 
which demonstrated consistent objective findings on 
evaluations, including casual dress, cooperation, alertness, 
full orientation, spontaneous speech which was within normal 
limits (for rate, volume, and tone), goal-directed thought 
processes which were also logical and coherent, no evidence 
of gross cognitive impairment, intact insight and judgment, 
no current suicidal or homicidal ideation or plan, and no 
behavioral evidence of hallucinations or delusions.  During 
this time period, the veteran's assigned GAF score remained 
essentially consistent and did not reflect a worsening of his 
service-connected psychiatric disability.  

In this regard, the Board notes that, although the VA 
psychologist who examined the veteran in March 1998 diagnosed 
severe chronic PTSD as well as severe recurrent major 
depression without psychotic features, this doctor also 
expressed his opinion that, "[a]lthough it is impossible to 
determine exact percentages of impairment due to specific 
life events, he [the veteran] likely suffers from at least 
definite levels in industrial impairment directly from his 
Vietnam experiences."  (emphasis added)

As such, the Board concludes that a schedular evaluation of 
50 percent, but no higher, for the veteran's 
service-connected PTSD with a major depressive disorder is 
warranted during the time period from October 13, 1998 to 
April 22, 2002.  See Fenderson, supra.  Furthermore, the 
preponderance of the evidence is against an award of a 
disability evaluation greater than the 50 percent awarded by 
this decision for the veteran's PTSD at any time during the 
appeal.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2002).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (the Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  

A complete and thorough review of the claims folder in the 
present case indicates that the RO has provided the veteran 
and his representative with the extraschedular provisions of 
38 C.F.R. § 3.321(b)(1) with regard to the veteran's 
increased rating claim but has not made a determination as to 
whether his case meets the criteria for submission to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service.  In this regard, the Board notes that 
the schedular evaluation in this case is not inadequate.  In 
particular, a schedular rating greater than the 50 percent 
rating awarded by this decision for the veteran's 
service-connected PTSD with a major depressive disorder is 
provided for under the schedular criteria for Diagnostic 
Codes 9411 and 9434.  However, the medical evidence 
supporting a rating greater than the 50 percent evaluation 
awarded by his decision is not present in this case.  Second, 
the Board finds no evidence of an exceptional disability as 
manifested by related factors such as marked interference 
with employment or frequent hospitalizations.  Specifically, 
it is not shown by the evidence of record that the veteran 
has required any recent hospitalization for this 
service-connected disability.  Also, the overall picture 
presented by the evidence in the claims folder does not 
actually reflect "marked interference" in employment due 
specifically to this service-connected disorder.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in 
failing to refer the veteran's rating claim for his 
service-connected PTSD with a major depressive disorder to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for consideration of the 
extraschedular provisions of 38 C.F.R. § 3.321(b)(1).  This 
disability is appropriately rated under the schedular 
criteria for the period October 13, 1998 to April 22, 2002.  

B.  A Disability Rating Greater Than 70 Percent For PTSD With 
A Major Depressive Disorder Since April 23, 2002

Since April 23, 2002, the veteran has continued to complain 
of an inability to concentrate, depression, social isolation, 
irritability, intrusive symptoms, hyperarousal, persistent 
difficulties interacting with other people, and chronic 
restlessness.  Furthermore, during this time, the veteran's 
psychiatric symptoms have been found to have deteriorated.  
Specifically, the veteran's treating VA psychiatrist noted in 
an April 23, 2002 report that, despite continued treatment 
(including outpatient therapy and medication), the veteran's 
service-connected psychiatric disability has continued to 
deteriorate.  Specifically, this physician has assigned the 
veteran a GAF score of 38, which is illustrative of some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; a 
child frequently beats up younger children, is defiant at 
home, and is failing at school).  See Richard v. Brown, 9 
Vet.App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994).  In support of this 
assignment, the veteran's treating VA psychiatrist cited the 
veteran's current psychiatric symptoms of occupational and 
social impairment, severe difficulty in understanding complex 
commands, problems with long-term and short-term memory, 
irritability, sexual dysfunction, anger, discontent, 
flashbacks, hypervigilance, chronic anxiety and depression, a 
neglectful appearance, and suicidal ideation.  

Although the examiner who conducted the subsequent VA PTSD 
examination in December 2002 assigned a GAF score of 45, this 
doctor also explained that the number represented "serious 
symptoms with serious impairment in social and familial 
functioning."  Furthermore, the examiner noted that the 
veteran's service-connected psychiatric disability is 
manifested by occasional psychotic features (e.g., auditory 
hallucinations).  

Consequently, the Board finds that the medical evidence 
supports an increased rating of 100 percent for the veteran's 
service-connected PTSD with a major depressive disorder.  
See, 38 C.F.R. § 4.130, Diagnostic Codes 9411 & 9434 (2002) 
(which stipulates that a 100 percent rating may be assigned 
when pertinent symptomatology demonstrates that there is 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name).  


ORDER

A initial disability rating of 50 percent for the 
service-connected PTSD with a major depressive disorder, 
effective from October 13, 1998 to April 22, 2002, is 
granted, subject to the provisions governing the payment of 
monetary benefits.  

A initial disability rating of 100 percent for the 
service-connected PTSD with a major depressive disorder, 
effective since April 23, 2002, is granted, subject to the 
provisions governing the payment of monetary benefits.  





REMAND

By a February 2003 rating action, the RO determined that 
clear and unmistakable error (CUE) had not been made in the 
prior, May 1970 rating action which had denied service 
connection for residuals of a low back injury.  Later in 
February 2003, the RO notified the veteran of this denial.  
In a statement received in July 2003, the veteran stated that 
he had "first filed for service connect[ion] . . . for his 
back problem [on] 12/15/69.  There is no objective 
development of [the] back injury . . . to determine if this 
injury was in any way connected to [the] claim in 1969."  
The Board construes this statement as an expression of 
disagreement with the February 2003 denial of a finding of 
CUE in the May 1970 rating action which had denied service 
connection for residuals of a back injury.  Thus, the 
veteran's July 2003 statement represents a timely notice of 
disagreement with the February 2003 denial of his CUE claim.  
See, 38 C.F.R. §§ 20.201, 20.300, 20.302 (2002).  However, a 
statement of the case regarding this issue has not been 
issued.  As such, a remand is required to accord the RO such 
an opportunity.  See, Manlincon v. West, 12 Vet. App. 328 
(1999).  

Accordingly, this issue is REMANDED to the RO for the 
following action:  

The RO should furnish the veteran and his 
representative a statement of the case 
regarding the issue of entitlement to 
finding of CUE in the May 1970 rating 
action which denied service connection 
for residuals of a low back injury and 
should inform them of the requirements 
necessary to perfect an appeal.  
38 C.F.R. § 19.26 (2002).  If and only if 
the veteran perfects his appeal by timely 
submitting a substantive appeal, the case 
should be returned to the Board for 
further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


